UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6146


DUSTIN WALKER,

                 Plaintiff - Appellant,

          v.

GENE JOHNSON, Director of Virginia DOC; OFFICER BYRD;
OFFICER MACKLIN; TWO UNNAMED OFFICERS; GEORGE HINKLE, Chief
Warden, Greensville Correctional; UNNAMED MEDICAL STAFF AT
GREENSVILLE CORRECTIONAL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:09-cv-00434-HCM-TEM)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dustin Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dustin   Walker      appeals    the   district      court’s    order

denying his       motion      to   reinstate   his   42   U.S.C.   § 1983    (2006)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Walker v. Johnson, No. 2:09-cv-00434-HCM-TEM

(E.D.    Va.    Jan.    11,    2011).     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2